Citation Nr: 0103767	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-18 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to July 
1946.  He died on April [redacted], 1998.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's Certificate of Death indicates that he died 
on April [redacted], 1998 of stroke, due to hypertension, due to 
arteriosclerosis.

3.  At the time of the veteran's death, he was not service 
connected for any disabilities.

4.  There is no competent evidence indicating that the stroke 
which caused the veteran's death, or the hypertension and 
arteriosclerosis which caused this condition, were incurred 
in or aggravated by his military service. 




CONCLUSION OF LAW

The requirements for granting service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that all necessary 
notice has been furnished.  Accordingly, the Board finds that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by statute.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.§§ 5103 and 
5103A, 5106-7). 

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, including 
hypertension, one which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991 & Supp. 1996); 38 C.F.R. §§ 3.307, 3.309 (2000). 

A review of the claims file reveals that the veteran died on 
April [redacted], 1998.  The cause of death, as listed on the official 
Certificate of Death, was listed as stroke, due to (or as a 
likely consequence of) hypertension, due to (or as a likely 
consequence of) arteriosclerosis.  No disorders were listed 
under the section reserved for other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  At the time of the veteran's death, he was 
not service connected for any disabilities.

The appellant claims that the veteran's work with radar in 
the Navy exposed him to heavy levels of microwave radiation, 
resulting in damage his tissues, particularly his eyes.  She 
asserts that by the time the veteran's vision began to 
deteriorate, he was in the last phase of his working career, 
which allowed him no time for a career change or retraining 
in another field.  As a result, she maintains that the stress 
the veteran experienced trying to perform his job with 
limited vision led him to develop hypertension, which 
ultimately led to his death.

A thorough review of the veteran's service medical records 
reveals that they are negative for evidence of any recorded 
complaint or diagnosis of, or treatment for, any 
cardiovascular or heart disorder.  At the time of the 
veteran's discharge examination, conducted in July 1946, his 
cardiovascular system and heart were both found to be normal, 
and his blood pressure was recorded at 130/82.  The condition 
of his arteries and veins was deemed normal, and his pulse 
was described as full and regular.

The first, and indeed the only, evidence of any 
cardiovascular disorder suffered by the veteran is found on 
his April 1998 Certificate of Death.  None of the voluminous 
medical evidence created in the more than 50 years from the 
veteran's discharge from active duty in 1946 to the date of 
his death in 1998 reveals any complaints or diagnoses of, or 
treatment for, arteriosclerosis, hypertension, or stroke, 
much less relates any of them to the veteran's military 
service.  On the contrary, at the time of an examination by 
C. Foertmeyer, M.D., a private physician, in April 1969, the 
veteran's blood pressure was recorded at 120/80, x-rays of 
the chest revealed his heart to be normal, and an 
electrocardiogram (EKG) was deemed "entirely normal."  
Similarly, at the time of a surgical procedure in October 
1974 at Providence Hospital, a private health care facility, 
the examiner noted that the veteran "denied any heart or 
respiratory disease...he has no hypertension."  Similarly, VA 
chest x-rays in May 1976 and September 1977 were normal, with 
no evidence of any abnormalities of the heart or great 
vessels, and two chest x-rays taken in February 1975 at The 
Deaconess Hospital, a private health care facility, showed 
normal findings as well.  Blood pressure readings recorded at 
that facility in February 1975 showed 122/72 on one occasion, 
and 132/80 on another.  His blood pressure was taken on four 
occasions on one day of hospitalization at The Deaconess 
Hospital, showing blood pressure readings of 132/88, 134/84, 
138/88, and 138/88.  An EKG performed that month was normal 
as well.

A review of the extensive evidence in the veteran's claims 
files reveals no medical evidence whatsoever that any of the 
cardiovascular disorders which caused the veteran's death 
were related to his military service, or to the veteran's eye 
disability, as alleged by the appellant.  Furthermore, even 
if the evidence did show that the veteran's cardiovascular 
disorders, particularly his hypertension, was caused by his 
eye disability, the Board notes that the veteran's claims for 
service connection for any eye disability were repeatedly 
denied by the RO, and these denials were affirmed by the 
Board in no fewer than five Board decisions (the most recent 
of which, dated in October 1996, was vacated by The United 
States Court of Appeals for Veterans Claims (Court) due to 
the death of the veteran while an appeal to that body was 
pending).  

Thus, the only evidence contained in the claims file which 
supports the appellant's contention that the 
cardiovascular/heart disorders which caused the veteran's 
death were related to the veteran's eye disability (and, 
further, that his eye disability was related to service) is 
her own contentions, as set forth in various correspondence 
received by VA.  The Board does not doubt the sincerity of 
the appellant's belief in this claimed causal connection.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation of the cardiovascular disorders which 
led to the veteran's death.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

